[Frontier Logo] Exhibit 99.1 Frontier Communications 3 High Ridge Park Stamford, CT 06905 203.614.5600 www.frontier.com Frontier Communications Reports Fourth Quarter and Full Year Results for 2009 · Continued strong operating income and cash flow margins · 2009 full year free cash flow of $491 million · 2009 full year operating cash flow margin of 54%, as adjusted · 2009 full year dividend payout ratio of 64% · 14,600 High-Speed Internet additions in 4Q of 2009 · 8,etwork video customer additions in 4Q of · Data and internet services revenue up 5% year over year Stamford, Conn., February 24, 2010 — Frontier Communications (NYSE:FTR) today reported fourth-quarter 2009 revenue of $521.0 million, operating income of $157.5 million and net income attributable to common shareholders of Frontier of $4.4 million, or $0.01 per share, and $47.0 million, or $0.15 per share, after excluding the two special items noted below.Fourth quarter 2009 results include a previously announced loss of $53.7 million on the early retirement of Company debt and $13.9 million for acquisition and integration costs.After adjustment for these two special items, net of tax, net income attributable to common shareholders of Frontier for the fourth quarter of 2009 would have been $47.0 million, or $0.15 per share. “Frontier delivered operating cash flow margins for the 4th quarter and full year of 2009 in excess of 54%, demonstrating our intense focus on controlling costs while serving customers,” said Maggie Wilderotter, Frontier Communications Chairman and CEO.“As we move toward the expected second quarter closing of our Verizon transaction, we remain committed to technology and service leadership for our customers, and a solid return for our stakeholders.” Revenue for the fourth quarter of 2009 was $521.0 million compared to $547.4 million in the fourth quarter of 2008, a 4.8 percent decrease.Revenue declined as a result of access line losses, reduced switched access revenue and lower long distance revenue, partially offset by a 4 percent increase in data and internet services revenue.The monthly customer revenue per access line has increased approximately $1.08, or 2%, over the prior year’s fourth quarter while the monthly total revenue per access line has increased $1.16, or 1%, over the same period, as the Company has continued to successfully sell additional products and services, partially offset by reductions in regulatory revenue.Our exposure to regulatory revenue continues to decline. Other operating expenses and network access expenses for the fourth quarter of 2009 were $246.7 million as compared to $256.6 million in the fourth quarter of 2008, a 4 percent decrease.Expenses in the fourth quarter of 2009 include non-cash pension costs of $9.4 million, as compared to $0.6 million in the fourth quarter of 2008. -MORE- Excluding these costs, other operating expenses and network access expenses declined $18.7 million, or 7%, in 2009 as a result of lower wage and benefit expenses, consulting fees and other outside services. Acquisition and integration costs of approximately $13.9 million ($0.03 per share after tax) and $28.3 million ($0.06 per share after tax) were incurred and expensed during the fourth quarter and the full year of 2009, respectively, in connection with our previously announced pending acquisition of approximately 4.2 million access lines (as of December 31, 2009) from Verizon Communications Inc. (Verizon).The fourth quarter costs were incurred in connection with our activities to integrate the West Virginia operations, establish the related systems capabilities for the video services (FiOS) in three states and for professional services utilized in the regulatory approval process.Our year to date costs were for the same initiatives and activities as well as investment banker and legal fees. Operating income for the fourth quarter of 2009 was $157.5 million and operating income margin was 30.2 percent compared to operating income of $151.9 million and operating income margin of 27.8 percent in the fourth quarter of 2008.The fourth quarter 2009 increase of $5.6 million is primarily the result of $31.6 million of amortization in 2008 of intangible assets associated with an acquisition in 2001, which were fully amortized in June 2009, and lower operating expenses in 2009, partially offset by the reduction in revenue and the acquisition and integration costs incurred in 2009. Investment and other income, net for the fourth quarter of 2009 reflects a net loss of $53.7 million ($0.11 per share after tax) recognized on the early retirement of Company debt.As of December 31, 2009, we retired approximately $1,048.4 million principal amount of debt for $1,094.3 million, and recorded a net loss of $45.9 million ($0.09 per share after tax) for the full year of Interest expense for the fourth quarter of 2009 was $94.2 million as compared to $90.7 million in the fourth quarter of 2008, a $3.5 million or 4 percent increase ($0.01 per share after tax).Interest expense increased due to the registered offerings of $600.0 million aggregate principal amount of 8.25% senior unsecured notes due 2014, completed in April 2009, and $600.0 million aggregate principal amount of 8.125% senior unsecured notes due 2018, completed in October 2009.We received net proceeds of approximately $1,117.5 million from the offerings which we used primarily to retire debt during 2009.Interest expense was temporarily impacted by the timing of our refinancing activities.We retired early a major portion of the Company’s debt maturing in 2011. Refer to Schedule C for a comparison of debt obligations as of September 30, 2009 and December 31, 2009. Net income attributable to common shareholders of Frontier was $4.4 million, or $0.01 per share, as compared to $34.3 million, or $0.11 per share, in the fourth quarter of 2008.The fourth quarter of 2009 includes loss on early retirement of debt of $53.7 million ($33.8 million or $0.11 per share after tax) and acquisition and integration costs of $13.9 million ($8.8 million or $0.03 per share after tax).The fourth quarter 2009 decrease is primarily the result of loss on debt repurchases and increased interest expense, partially offset by an improvement in operating income. The Company’s residential and business access lines declined by approximately 34,200 during the fourth quarter of 2009.At December 31, 2009, the Company had 2,117,500 residential and business access lines. The Company added approximately 14,600 net High-Speed Internet customers during the fourth quarter of 2009 and had 635,900 High-Speed Internet customers at December 31, 2009. The Company added approximately 8,400 video customers during the fourth quarter of 2009 and had 173,000 video customers at December 31, Capital expenditures were $91.5 million for the fourth quarter of 2009 and $256.0 million for the full year of 2009, including $22.4 million for the fourth quarter of 2009 and $25.0 million for the full year of 2009 related to Verizon integration activities. -MORE- Operating cash flow, as adjusted and defined by the Company in the attached Schedule B, was $284.9 million for the fourth quarter of 2009 resulting in an operating cash flow margin of 54.7 percent.Operating cash flow, as reported, of $260.4 million has been adjusted to exclude $13.9 million of acquisition and integration costs, $1.2 million of severance and early retirement costs, and $9.4 million of non-cash pension costs for the fourth quarter of Free cash flow, as defined by the Company in the attached Schedule A,was $123.6 million for the fourth quarter of 2009 and $490.8 million for the full year of 2009.The Company’s dividend represents a payout of 64 percent of free cash flow for the full year of 2009. For the full year of 2010, the Company expects that capital expenditures and free cash flow for its existing business operations, excluding acquisition/integration costs and capital expenditures, will be within a range of $220.0 million to $240.0 million and $450.0 million to $475.0 million, respectively. The Company’s next regular quarterly cash dividend of $0.25 per share of common stock will be paid on March 31, 2010 to shareholders of record on March 9, The Company uses certain non-GAAP financial measures in evaluating its performance.
